DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	The amendment filed 9/2/22 has been accepted and entered. Accordingly, claims 1, 10-11, 13, 15, and 21 are amended and claims 8-9, 14 and 19 are canceled. Claims 1-7, 10-13, 15-18 and 20-22 are examined herein. 

Drawings
The objection to the drawings has been withdrawn as a result of the newly submitted drawings. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 15 recites:
(1) “a navigation system containing the map information”
(2) “a satellite-assisted position determination system for determining a position of the motor vehicle”
(3) “a lane marking detection system for detecting lane markings and/or unmarked road boundaries on a road”
(4) “a . .  object tracking detection system for the tracking detection of one or more vehicles driving in front”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(4) recited above use the generic placeholder “system” or “interface” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “converter” “detector” and “portion” in (1)-(5) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(4) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(4) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
With respect to (1)-(4), FIG. 1 depicts the claimed elements as boxes i.e., 12-20. 
With respect to 1:  
(1) “a navigation system containing the map information” the specification indicates the corresponding structure is memory (Spec. ¶ 47). 
(2) “a satellite-assisted position determination system for determining a position of the motor vehicle” the specification indicates it can be a “GPS system” (Spec. ¶ 46).
(3) “a lane marking detection system for detecting lane markings and/or unmarked road boundaries on a road” the specification indicates it includes a camera (Spec. ¶ 44). However, a camera alone cannot detect lane markings such that the specification does not disclose a structure for carrying out the functional limitation. Spec. ¶ 44 states “By applying an image recognition method, it is possible to recognize lane markings on a road”, such that the specification implies the lane detection system may be a method. 
(4) “a . .  object tracking detection system for the tracking detection of one or more vehicles driving in front” the specification indicates the system includes a camera, radar and lidar (spec. ¶ 45). However, those components alone are not capable of tracking vehicles such that the specification does not disclose a structure for carrying out the functional limitation. Spec. ¶ 45 merely states “The object tracking detection system 14 may for example perform object tracking in relation to the motor vehicle driving in front, for example by applying image recognition methods” such that the specification implies the object tracking detection system may be a method. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 15 explicitly recites (3)-(4) and (3)-(4) fail to disclose any corresponding structure in the specification ((1) and (2) do have a corresponding structure). 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the specification fails to indicate a corresponding structure for each of (3)-(4) recited above. “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 
In addition, claims 15-16 are further rejected since claim 15 recites (3) – (4) and the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of carrying out the claimed functional limitations. Applicant's specification merely states that the modules may be a hardware or software but does not indicate/specify what structures are being used for these limitations.  See Spec. ¶¶ 43-48. The dependent claims are rejected at least for depending from an independent claim. 

	
Claim Rejections - 35 USC § 112
The rejection of claims 1-18 and 20-22 are rejected under 112(b) have been withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 101
The rejection of claims 1-7, 10-13, 15-18 and 20-22 under 35 U.S.C. § 101 has been withdrawn as a result of the amendment.  
Allowable Subject Matter
Claims 1-7, 10-13, 17-18 and 20-22 are allowed. Claims 15-16 are objected to as including allowable subject matter, which would be allowed if all 112(a) and (b) rejections are complied with.   
The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “a method for automatic transverse guidance of a following vehicle in a moving vehicle platoon, comprising: 
determining first lane data from map information and position information of the following vehicle;
determining second lane data from a detection of lane markings by the following vehicle; 
determining third lane data from object tracking detection of one or more vehicles driving in front of the following vehicle and behind a lead vehicle, of the vehicle platoon by the following vehicle;
receiving fourth lane data from the lead vehicle by way of vehicle-to-vehicle communication, the fourth lane data including a detection of lane markings by the lead vehicle of the vehicle platoon;
determining a lane course on the basis of the first lane data, the second lane data, the third lane data and the fourth lane data; and 
providing transverse guidance of the following vehicle on the basis of the determined lane course,
wherein the lane course is determined as a fused lane course from at least two of the first lane data, the second lane data, the third lane data, and the fourth lane data, and 
wherein the first lane data is weighted with a first weight, the second lane data is weighted with a second weight, the third lane data is weighted with a third weight, and the fourth lane data is weighted with a fourth weight in order to determine the lane course” as recited in claim 1 and similarly recited in claim 15. The dependent claims include allowable subject matter on the basis of their dependency. 
With respect to claims 1 and 15, Karlsson in view of Knapp fails to disclose all the detailed limitations, and their interrelations, performed in the order required by the claims, especially the specific types of data, which are required to be from specific vehicles in a specific order of a moving platoon. For example, the claims require determining or receiving lane data from three different vehicles in a moving platoon (Amend. 15) including object tracking detection of third lane data from a vehicle in front of the following vehicle and behind a lead vehicle.  Object tracking detection data from the following vehicle, a lead vehicle, or any other vehicle that is not between the lead and following vehicle would not read on this limitation. In addition lane marking data must be from a lead vehicle, i.e., the vehicle at the front of the moving platoon. In addition transverse guidance must be based on a determine lane course which must be based on the first-fourth lane data which all must be relatively weighted in order to determine the lane course. In addition, the lane course must be fused. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 17 absent the applicant's disclosure. 

Response to Arguments
Applicant’s arguments with respect the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
With respect to the 112(f) and corresponding 112(a) and (b) rejections, element (5) communication interface is no longer interpreted under 112(f). In addition, (1)-(2) are no longer rejected under 112. With respect to (3) and (4) Applicant argues (Amend. 11) that (3) and (4) have structural modifiers. However, no reasoning rationale or evidence are presented and Applicant does not identify what the structural modifiers are. No structural modifiers are present. Applicant merely asserts the 112(a) and (b) should be withdrawn because 112(f) does not apply. For the reasons above, the examiner disagrees. 

Previously Cited Prior Art
US 20150127189 is cited since it is the US equivalent of reference D1 cited in the EPO rejection (DE 10 20122018256), characterized in the EPO rejection as including:
a method for automatic transverse guidance of a
Follower vehicle in a vehicle platoon (see title), having;
a. Determination of the first lane data from map information and
Position information of the following vehicle (see [0019], "fourth
Coordination information recorded on the basis of digital map material
become");
b. Determining second lane data from an acquisition of van
Lane markings by the following vehicle (see [0019], "Since the third
Coordination information ... lane boundaries include ");
c. Determining third tracking data from an object tracking detection
one or more vehicles in front of the following vehicle of the
Vehicle platoons (see [0009], "second coordination information for
Coordination of the autonomous tracking by means of environment sensors of the
Follower vehicle recorded on the basis of the movements of the lead vehicle
become");
d. Receiving fourth lane data from an acquisition van
Lane markings by a lead vehicle of the vehicle platoon
(see [0023]);
e. Determining a lane course based on the first lane data that
second track data, the third track data and the fourth track data
(see [0024]); and
f. Crossing the following vehicle based on the determined
Track course (see [0024]).
claim 15 is not new (Art. 52 (1) and 54 (1),
(2) EPO), as already disclosed by D1 (see [0030], [0031], [0022]).
To claim 2:
D1 (see [0023] and [0024]) discloses a method wherein the one of the four
Lane data ("coordination information") determined lanes are compared. Such a comparison sets one certain mathematical modeling of tracking hypotheses (lanes), which are determined on the basis of the four coordination pieces of information.
To claims 3-7, 13 and 14:
D1 discloses the subject matter of claim 3 (see [0024]) of claim 4
(see [0019], "fourth coordination information based on digital
Map material ") of claim 5 (see [0042]," Additionally recorded vehicle 3
third party traffic information by means of a stereo camera
Coordination information in the form of lane markings "), des
Claim 6 (see [0024] and [0031]), claim 7 (see [0023]), des
Claim 13 (see [0022]) and Claim 14 (see [0042]).

US 20160292998 is cited since it is the US equivalent of reference D2 cited in the EPO rejection (DE 10 2016204593), characterized in the EPO rejection as including:
a method for automatic transverse guidance of a
Follower vehicle in a vehicle platoon (see [0069]), having;
a. Determination of the first lane data from map information and
Position information of the follower vehicle (see [0042] and [0048]);
b. Determining second lane data from an acquisition of van
Lane markings by the follower vehicle (see [0050]);
c. Determining third tracking data from an object tracking detection
one or more vehicles in front of the following vehicle of the
Vehicle platoons (see [0052]);
d. Receiving fourth lane data from an acquisition van
Lane markings by a lead vehicle of the vehicle platoon
(see [0039]; it should be noted that the recognized
Outdoor situation includes the positions of the lane [0050]);
e. Determining a lane course based on the first lane data that
second track data, the third track data and the fourth track data
(see [0054]); and
f. Crossing the following vehicle based on the determined
Track course (see [0069]).
	D2 also discloses a motor vehicle with a control unit (see [0028], "ECU"), which are used to carry out a method according to one of the previous claims is formed (see above, point 1), the Motor vehicle also optionally has:
a. a navigation system with the map information (see [0028] and
[0042]); and or
b. a satellite-based Positioning system (16) to Determining a position of the motor vehicle (see [0042]); and or
c. a lane marker detection system, preferably camera-based
for the detection of lane markings and / or unmarked ones
Road boundaries on a roadway (see [0050]); and or
d. one, preferably camera-based, radar-based, LI DAR-based
and / or satellite positioning based, object tracking
tracking system for tracking one or more
vehicles in front (see [0039], "The communication unit receives Upper the Vehicle-to-vehicle communication the Position information about a vehicle in front "; it is on it pointed out that the determination of the position implicitly van one of the listed technical possibilities is trimmed); and or e. a Communication interface to Vehicle-to-vehicle
Communication with the lead vehicle (see [0039]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667